Case 4:17-cv-13292-LVP-EAS ECF No. 124-9 filed 03/10/20   PageID.3010   Page 1 of 2




                                 Exhibit 8
Case 4:17-cv-13292-LVP-EAS ECF No. 124-9 filed 03/10/20                                                                                              PageID.3011                                Page 2 of 2
                                                                                                         Lansing State Journal (Lansing, Michigan) · 29 Dec 2017, Fri · Page A6




         Michigan

         Judge: Group can use info from union
                                                                                                                                                    Wednesday, noted that the AFT Michi -
         Federal ruling sides                                                                                                                       gan had identified 22ldocuments Jorge
         with Project Veritas                                                                                                                       allegedly misappropriated. The key
                                                                                                                                                    question? Were there trade secret s in
                                                                                                                                                    those documents and does It violate
         Lo ri Higgins                                                                                                                              Michigan's uniform trade secrets law.
         Detroit F1eeF>ress                                                                                                                             The union argued that the docu -
         USA TODAY NET"NORK                                                                                                                         ments were trade secrets and confiden -
                                                                                                                                                    tial.
            A federal judge Wednesday denied a                                                                                                          "The information Is not known
         request for a preliminary injunction                                                                                                       throughout the public education com-
         against a controversial conservative                                                                                                       munity ; it was asse mbled as part of the
         group that a lawsuit alleges obtained in-                                                                                                  Federation 's overall strategy regarding
         formation illegally from the American                                                                                                      charter schools ," th e union said In court
         Federation of Teachers -Michigan.                                                                                                          documen ts, as outlined in Parker's rul-
            The AFT-Michigan, a statewide                                                                                                           ing.
         teacher's union, filed the lawsuit In Sep-                                                                                                     But Parker was unconvinced.
         tember , saying Project Verltas used an                                                                                                        "None of the documents Plaintiff
         operat ive to infiltrate the union . A         A federal judge denied a request fo r a prelimina ry injunction against a                   produced fall within the mean ing of a
         Wayne County judge issued a temporary          conservative group tha t a lawsuit allege s obtain ed information illega lly from           'trade secret' as defined~ by the state
         restraining order, barring the organiza-       t he American Federation of Teachers-Michigan. GETTY     IMAGES                             law, she wrote.
         tion from using or publishing any Infor-                                                                                                       Cousens sa id It's too early to say that
         mation It obtained from the union .                                                                                                        those documents don't exist .
            But the matter was moved to federa l        zat ion afte1 something has been pub -         den tial conferences and the sta tu s of         Furth er, Parker rejected the union 's
         court in October. And Wednesday , U.S.         lished ," Klein said. "But to go in, in ad-    gnevances                                    allegation that Jorge violated sta te law
         District Judge Linda Parker not only re-       vance with barely any evidence whatso -            Union officials were buoyed that         by recording conversations witho ut
         voked the temporary restraining order,         ever an d claiming they can' t pu blish any-   Parker wrote In her ruling that the          consent. The union, she said, "offers no
         but also den ied AFT Michigan's request        thing Is a violation of free speech an d       union likely would succeed on Its argu -     factual support that Defendant Jorge
         for a preliminary injunction.                  free press rights ."                           ment that Jorge' s act ions amounted to      actually installed, placed or used , with -
            Among the judge·s findings: The doc-           Project Veritas has been described by       a breach or dut y of loyalty.                out its consent, any dev ice for 'obser v-
         uments allegedly obtained by th e opera -      USATODAYas a politica l group founded              "Plaintiff alleges that Defendan t       ing, recording, transmitting , photo -
         tive were not trade secrets. Parker also       by conservat ive provocateur James             Jorge breached her duty of loyalty by        graphing, or eavesdropping.' "
         found that there is no certainty that pub -    O'Keefe th at is known for using secre t       fraudulently misrepres ent ing herse lf,         The union also alleged that Jorge
         licat ion of the documents could harm the      identiti es and hidden cameras to taiget       misusing and mishandling confident ial       breached her fiduciary duty and duty of
         union, and that Imposing an Injunction         libera l organizations.                        information, and falling to disclose that    loyalty by access ing Information ou t-
         would infringe on the defendant's First           Most recently, the group was outed af-      she worked for an organ ization whose        side her authorization, accessing Infor-
         Amendment rights .                             ter it tried to plant a false story in the     interests conflicted with Plaintiff.~        mation unrelate d to her assignment ,
            Union officials were encouraged with        Washington Post.                                   Millk Cousens , the attorney for the     and securing and copying informati on
         par ts of the ruling, and David Hecker, the       The lawsuit was filed agains t the          union , said tha t argument is the core of   not generally available to the public for
         presi dent of th e union, said the lawsuit     group and Marisa Jorge. It claims that         its dalm against Project Verltas.            the purpose of sharing th at Info with
         isn't done.                                    Jorge - using the name Marissa Perez -             "Everything flows from that," Cou-       Project Veritas.
            "It is far from the end," Hecker sa id.     is an opera tive of the organizat ion an d     sens said. "She gained access to the             Parker also found that the union had
         "We will go after Project Verita s for any     obtained an internship with AFT Michi-         Federation offices, which are closed to      not persuaded her th at its "commerci al
         an d all violat ions of the law."              gan, cla iming to be a University of Michi-    the public, behind locked doors an d         interests are more fundamental ," than
             Stephen Klein, co-counsel for Project      gan student.                                   gates, based on outright lies."              the defendant's First Amendment
         Veritas in the lawsuit , descr ibed Parker's      Jorge, the lawsuit sa id, soug ht an d          It also boosts the union's t1espass      rights.
         ruling as "comprehensive and though t-         was given access to "a substantial             and fraud claims in the lawsuit, Cou-            Klein said the lawsu it remains base -
         ful."                                          amount of confiden tial and proprietary        sens said.                                   less. He said Project Veritas will con -
            "It's one thing to come after an organi -   information including databases, confi-            Parker, in a 27-page ruling filed        tinue to "fight for its" free speech right s.
